UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported) June 13, 2011 Alico, Inc. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 0-261 (Commission File Number) 59-0906081 (IRS Employer Identification No.) Post Office Box 338 LaBelle, Florida (Address of principal executive offices) (Zip Code) (863) 675-2966 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Alico Hires Chief Financial Officer The Company appointed Mark Humphrey as Chief Financial Officer effectiveJune 20, 2011.His appointment was announced in a press release issued on June 13, 2011, which is attached hereto as Exhibit 99.1.Mr. Humphrey will be responsible for all corporate finance, treasury and accounting functions for Alico, Inc. and its subsidiaries. Mr. Humphrey will receive a regular base salary of $200,000 annually, a signing bonus of $25,000, and is eligible for an annual incentive bonus under the Company’s discretionary bonus plan and to participate in the Company’s 2011 Long Term Incentive Program. Mr. Humphrey will be eligible to participate in the Company's health and benefits plan and profit sharing and 401(k) plan offered to all Alico full time employees subject to normal vesting requirements. Mr. Humphrey also is eligible for three weeks vacation annually. Item 9.01. Financial Statements and Exhibits (c)Exhibits. Exhibit 99.1 Press release, dated June 13, 2011, announcing Alico Hires Chief Financial Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALICO, INC. By:/s/ JD Alexander JD Alexander President and Chief Executive Officer Dated:June 13, 2011 EXHIBIT INDEX Exhibit No.Exhibit Press release, dated June 13, 2011 announcing Alico Hires Chief Financial Officer
